In the Supreme Court of Georgia



                                     Decided:    June 20, 2016


    S16Y0988, S16Y0989. IN THE MATTER OF KURT A. RAULIN.

      PER CURIAM.

      These disciplinary matters are before the Court on the Notices of

Discipline seeking the disbarment of Kurt A. Raulin (State Bar No. 595545).

The State Bar attempted to serve Raulin personally at the address listed with the

State Bar, which was a post office box, but Raulin did not acknowledge service

of the disciplinary pleadings within 20 days of mailing. The State Bar then

properly served Raulin by publication, pursuant to Bar Rule 4-203.1 (b) (3) (ii).

Raulin failed to file a Notice of Rejection as to either disciplinary matter.

Therefore, he is in default, has waived his rights to an evidentiary hearing, and

is subject to such discipline and further proceedings as may be determined by

this Court, see Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Raulin’s default, show that, as

to S16Y0988, Raulin was hired by a client to represent that client and three of

the client’s companies in the defense of a civil suit, but failed to abide by the
client’s decisions regarding the scope and objectives of the representation, did

not act diligently in his representation, and failed to communicate adequately

with the client. Specifically, the facts show that Raulin filed a late answer to the

civil complaint; that opposing counsel moved to strike the untimely answers and

for default judgment and partial summary judgment; that Raulin filed 11

motions for extension of time to respond, which motions the court ultimately

denied; that Raulin failed to respond to discovery or to attend depositions; and

that the trial court granted the motions to strike and for default judgment as to

three of the defendants in the civil case, granted the motion for partial summary

judgment as to all four defendants, and awarded attorney fees and punitive

damages. In S16Y0989, the facts show that a client hired Raulin in December

2014 to represent him in a garnishment action, and paid Raulin $500 for that

representation. Raulin failed to abide by this client’s decisions concerning the

scope and objectives of the representation, failed to act with reasonable

diligence in representing the client, and failed to promptly respond to the client,

who was unable to reach Raulin between his hiring and March 2015, at which

point Raulin informed the client he would refund the $500 payment, but failed

to do so. Raulin’s representation of this client also occurred while Raulin was

                                         2
suspended for a prior disciplinary violation, see In the Matter of Kurt A. Raulin,

S15Y0157, S15Y0158 (October 6, 2014). As to both disciplinary matters, the

facts show that Raulin failed to respond to, or otherwise participate in, the

disciplinary process.

      Based on these facts, the Investigative Panel found probable cause to

believe that, in S16Y0988, Raulin violated Rules 1.2, 1.3, 1.4, 3.2, and 9.3, all

of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). As

to S16Y0989, the Investigative Panel found probable cause to believe that

Raulin violated Rules 1.2, 1.3, 1.4, and 9.3, along with Rules 1.16 (d), 5.5, and

8.4 (a) (4). The maximum sanction for a violation of Rules 1.2, 1.3, 5.5, and 8.4

(a) (4) is disbarment, and the maximum sanction for a violation of Rules 1.4,

1.16 (d), 3.2, and 9.3 is a public reprimand. In aggravation of discipline as to

each of the matters, the Investigative Panel found that these two matters, taken

together, show a pattern of misconduct and noted that Raulin had a prior

disciplinary history, in which he had received an Investigative Panel reprimand

in 2012; had been suspended by this Court from February 4, 2011 to February

25, 2011, see In the Matter of Kurt A. Raulin, S11Y0695; and had received a

suspension from this Court in 2014 that remains in place, see In the Matter of

                                        3
Kurt A. Raulin, S15Y0157, S15Y0158.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in these matters. Accordingly, it is hereby ordered that the

name of Kurt A. Raulin be removed from the rolls of persons authorized to

practice law in the State of Georgia. Raulin is reminded of his duties pursuant

to Bar Rule 4-219 (c).1

      Disbarred. All the Justices concur.




      1
       Raulin has three other disciplinary matters now pending in this Court
(Case nos. S15Y1497, S15Y1498, and S16Y0017). Given his disbarment, these
other matters will be transferred to inactive status, subject to being reopened
should Raulin at any time petition for reinstatement.
                                       4